NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                           DEC 1 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELISSA MORTON, AKA Melissa Ann                  No.    20-56099
Morton, AKA Melissa Thomson Morton,
AKA Melissa Thomson, AKA Melissa Ann             D.C. No.
Thomson; et al.,                                 8:19-cv-01957-PSG-ADS

                Plaintiffs-Appellants,
                                                 MEMORANDUM*
 v.

UNITED STATES OF AMERICA

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                Philip S. Gutierrez, Chief District Judge, Presiding

                    Argued and Submitted November 16, 2021
                              Pasadena, California

Before: BERZON and RAWLINSON, Circuit Judges, and ANTOON,** District
Judge.

      Appellants appeal the district court’s dismissal of their quiet title action

against the United States for lack of subject-matter jurisdiction. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
jurisdiction under 28 U.S.C. § 1291. We review the district court’s dismissal de

novo, DaVinci Aircraft, Inc. v. United States, 926 F.3d 1117, 1122 (9th Cir. 2019),

and we affirm.

       Appellants claim ownership of real property located at 8801 Riderwood

Drive in Sunland, California. They brought this suit against the United States to

quiet title to that property. Specifically, Appellants sought to remove a cloud on the

title caused by two instruments related to a previous lawsuit: a 2007 notice of lis

pendens recorded by the United States and a 2008 default judgment obtained by

the United States against a prior lienholder. Shortly after receiving the complaint,

the United States filed a disclaimer with the district court disclaiming “any interest

in the real property that is the subject of this quiet-title action.” The district court

confirmed this disclaimer and dismissed the case for lack of subject-matter

jurisdiction. Appellants timely appealed, arguing that the district court erred in

dismissing the case because the United States did not specifically disclaim the lis

pendens and default judgment by instrument number.

       The doctrine of sovereign immunity shields the United States from suit

except where it has consented to be sued. United States v. Bormes, 568 U.S. 6, 9

(2012). The Quiet Title Act waives the sovereign immunity of the United States as

necessary to “adjudicate a disputed title to real property in which the United States

claims an interest.” 28 U.S.C. § 2409a(a). But “[i]f the United States disclaims all


                                            2
interest in the real property or interest therein adverse to the plaintiff at any time

prior to the actual commencement of the trial, which disclaimer is confirmed by

order of the court, the jurisdiction of the district court shall cease.” § 2409a(e).

      Appellants’ contention on appeal that the disclaimer was insufficient

because it did not specifically reference the lis pendens and default judgment by

instrument number is without merit. The United States disclaimed “any interest” in

the subject property. This unrestricted language necessarily includes the lis

pendens and the default judgment to whatever extent those instruments represented

interests claimed by the United States in the first place. See, e.g., Webster’s Ninth

New Collegiate Dictionary 93 (1989) (defining “any” as a synonym of “all”). Once

the United States filed its disclaimer of interest and the district court confirmed that

disclaimer, the court’s jurisdiction to hear the case ceased under the plain terms of

§ 2409a(e). Dismissal was therefore proper.1

      AFFIRMED.




1
 Appellants’ challenge to the assignment of this case to Judge Gutierrez lacks
merit. See Marshall v. Marshall (In re Marshall), 721 F.3d 1032, 1040 (9th Cir.
2013) (observing that “judges are vested with ‘inherent’ authority to transfer cases
among themselves ‘for the expeditious administration of justice’” (quoting United
States v. Stone, 411 F.2d 597, 598 (5th Cir. 1969) (per curiam))).

                                            3